Case 1:17-cr-00101-LEK Document 535 Filed 07/30/19 Page 1 of 4             PageID #: 4761




                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:              United States v. Anthony T. Williams


      JUDGE:       Leslie E. Kobayashi

      DATE:        07/30/2019


COURT ACTION: EO: COURT ORDER GRANTING IN PART AND DENYING IN
PART DEFENDANT’S NINTH MOTION FOR ORDER TO SHOW CAUSE AND
DENYING DEFENDANT’S SECOND MOTION TO COMPEL

       Before the Court is pro se Defendant Anthony T. Williams’s (“Defendant”) Ninth
Motion for Order to Show Cause (“Ninth OSC Motion”) and Second Motion to Compel
(“Motion to Compel”), both filed on April 10, 2019. [Dkt. nos. 459, 460.] Plaintiff the
United States of America (“the Government”) filed its memorandum in opposition to both
motions on May 22, 2019, and Defendant filed a reply in support of both motions on
July 18, 2019. [Dkt. nos. 487, 521.] The Court finds these matters suitable for
disposition without a hearing, pursuant to Local Rule 7.2(d).

I.    The Subject External Hard Drive

       Both motions relate to approximately two terabytes (“TB”) of forensic images,
consisting primarily of material obtained by the Federal Bureau of Investigation’s (“FBI”)
Miami Field Office, which the Government has stored on a 3 TB external hard drive
(“Subject Drive”). The Government does not contest that the Subject Drive contains
discovery to which all defendants in this case are entitled. See Mem. in opp., Exh. A
(email, dated 1/23/19, from Assistant United States Attorney Greg Yates to counsel,
stating the contents of the Subject Drive were “available for inspection,” and offering to
make copies of the Subject Drive, if counsel provided him with either one 3 TB external
hard drive or two 2 TB external hard drives). Thus, the issues presented by the Ninth
OSC Motion and the Motion to Compel relate to the manner in which the discovery is
provided to Defendant.

        The issues presented by the Subject Drive are the same as those presented by the
computer disks containing the discovery that the Government has previously produced in
this case (“Discovery Disks”), albeit in greater volume. See, e.g., Order Denying Def.’s
Case 1:17-cr-00101-LEK Document 535 Filed 07/30/19 Page 2 of 4             PageID #: 4762



Fifth Motion for Order to Show Cause & Request for Expedited Hearing, filed 11/21/18
(dkt. no. 386) (“11/21/18 Order”), at 5 (discussing Defendant’s review of the Discovery
Disks). In response to the Ninth OSC Motion and the Motion to Compel, the
Government states:

                     The Bureau of Prisons (BOP) will not permit an incarcerated
              inmate such as the defendant to possess a stand-alone hard drive
              within the Federal Detention Center. However, the government has
              confirmed that the BOP will accommodate the defendant by
              permitting him to review electronic evidence on hard drives at the
              FDC in the presence of his standby counsel.

[Mem. in opp. at 5.] The only evidence that the Government has submitted to support
these statements is an April 18, 2019 email to Mr. Yates from Timothy A. Rodrigues, a
senior BOP attorney, stating: “The Warden approved the hard drives and there is a memo
in place allowing Lars [Isaacson, Esq., Defendant’s standby counsel,] to enter with them.”
[Id., Exh. B.] The fact that the warden of the Federal Detention Center - Honolulu (“FDC
Honolulu”) has approved a request to allow Mr. Isaacson to bring a copy of the Subject
Drive into the facility does not necessarily mean that the BOP has prohibited Defendant
from possessing the drive. The Government has not presented a declaration from
FDC Honolulu personnel attesting to the applicable policies. See, e.g., Response to
Def.’s Fourth Motion for Order to Show Cause & Request for Expedited Hearing, filed
7/17/18 (dkt. no. 292), Decl. of AnneElizabeth W. Card, PhD (“Card Decl.”). Further,
other evidence that the Government itself has presented in this case suggests that
Defendant would be permitted access to a copy of the Subject Drive in FDC Honolulu.
See, e.g., Card Decl., Exh. D (Guidance for the Provision of ESI to Detainees, dated
10/25/16, by the Joint Electronic Technology Working Group) at 8 (“Other BOP facilities
have allowed the use of portable hard drives depending on the type of case and the
volume of discovery.”); id. at 9 (“As frequently discussed herein, portable hard drives are
inexpensive and may be an excellent choice for producing [electronically stored
information (‘ESI’)] to facilities where detainees have access to computers.”). Thus, no
evidence or legal authority has been presented to prove that Defendant cannot have access
to a copy of the Subject Drive at FDC Honolulu. The Government’s failure to present
such evidence is fatal to its position because the access that Defendant seeks is not
unusual, especially in light of the access that he already has to the Discovery Disks and
the litigation that has ensued regarding Defendant’s access to the Discovery Disks.

        The Ninth OSC Motion and the Motion to Compel are GRANTED insofar as the
Government is ORDERED to provide, at the Government’s expense, a copy of the
Subject Drive for Defendant’s review at FDC Honolulu. Further, the Government’s
argument that Mr. Isaacson must be present when Defendant views his copy of the
Subject Drive is REJECTED. Defendant has chosen to represent himself, and that choice
must be respected. Cf. McKaskle v. Wiggins, 465 U.S. 168, 177-78 (1984) (discussing
the balance between standby counsel’s participation at trial and the pro se defendant’s
right to represent himself).
Case 1:17-cr-00101-LEK Document 535 Filed 07/30/19 Page 3 of 4                PageID #: 4763



       The United States Attorney’s Office is ORDERED to coordinate with the BOP
regarding the procedural accommodations necessary to allow Defendant access to his
copy of the Subject Drive. The Government is ORDERED to deliver Defendant’s copy
of the Subject Drive to FDC Honolulu, for Defendant’s review, by August 9, 2019.

        Defendant’s other requests in the Ninth OSC Motion and the Motion to Compel
are DENIED because the same type of requests have been considered and rejected in
previous orders. Defendant’s request for a dedicated computer, which only he would
have access to, to review the Subject Drive is DENIED because Defendant has been
provided with adequate time on a shared computer to review the discovery in this case.
See, e.g., Order Granting the Government’s Appeal and Request to Reconsider a Pretrial
Matter Determined by the Magistrate Judge, filed 9/5/18 (dkt. no. 310) (“9/5/18 Order”),
at 9 (“Defendant has more than adequate access to . . . a computer for research and to
review discovery.”). Similarly, Defendant’s request for a printer to use in conjunction
with his review of his copy of the Subject Drive is DENIED because his computer access
is sufficient. See id. at 9-10 (ruling that Defendant was not entitled to a printer for use
when viewing the Discovery Disks).

       Defendant’s requests for: 1) printed copies of the documents on the Subject Drive;
and 2) disks of any audio files and video files on the Subject Drive are DENIED because
Defendant has not shown that he has insufficient time to review his copy of the Subject
Drive. See, e.g., 11/21/18 Order at 5 (ruling that Defendant is not entitled to printed
copies of the documents on the Discovery Disks). To the extent the Subject Drive
contains files or data that require additional technical analysis to access, Defendant can
request court approval of funds to retain the services necessary to analyze those files or
data.

       All other requests in the Ninth OSC Motion and the Motion to Compel which are
not specifically addressed in this entering order are also denied, for the reasons stated in
the prior orders cited above.

II.    Reports and Devices to Be Returned

        The Government’s memorandum in opposition states that “the FBI has recently
located the reports of results for the searches that were conducted upon the forensic
images of six of the defendant’s electronic devices.” [Mem. in opp. at 10.] The
Government concedes that the reports are discoverable, and the Government states it
“will make these available to the defendant promptly.” [Id. at 11.] The Government also
states that it will return two of the devices which were seized from Defendant. [Id. at 12.]
The Government is HEREBY ORDERED to file a declaration addressing: 1) whether the
reports have been produced to Defendant; 2) if the reports have not been produced to
Defendant, why that has not occurred; 3) whether the two devices have been returned
either to Defendant or his designee; and 4) if the devices have not been returned, why that
has not occurred, and when and to whom the devices will be returned. The Government’s
declaration must be filed by August 12, 2019.
Case 1:17-cr-00101-LEK Document 535 Filed 07/30/19 Page 4 of 4   PageID #: 4764



      IT IS SO ORDERED.




Submitted by: Theresa Lam, Courtroom Manager
